227 Ga. 247 (1971)
179 S.E.2d 774
WATTS et al.
v.
MITCHELL.
26256.
Supreme Court of Georgia.
Argued January 11, 1971.
Decided January 29, 1971.
J. Laddie Boatright, for appellants.
Peyton Miles, for appellee.
FELTON, Justice.
The appeal in this case is from the judgment of the trial court denying the defendants' motion for judgment notwithstanding the verdict and in the alternative for a new trial. Eight grounds of error are enumerated. The record consists of nearly 500 pages of typewritten material and exhibits. There are no citations contained in the brief of counsel for the appellants referring, by page numbers or with any other such *248 particularly as is required by Rules 16 (3) and 18 of the Supreme Court, to the parts of the transcript relied upon in support of the errors enumerated or necessary for the consideration thereof. Also, there are no citations of authorities, as is required by Rule 16 (4). There being a failure to comply with the requirements of the above rules, none of the errors enumerated can be passed upon by this court and the judgment appealed from must therefore be affirmed. Clark v. Perrin, 225 Ga. 571 (170 SE2d 236) and cit.; Law v. Smith, 226 Ga. 298 (174 SE2d 893) and cit.
Judgment affirmed. All the Justices concur.